Citation Nr: 0400510	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
residuals of a stress fracture of the right tibia.

2.  Entitlement to restoration of a 20 percent evaluation for 
residuals of a stress fracture of the left tibia.

3.  Entitlement to disability evaluations for residuals of a 
stress fracture of the right tibia in excess of 20 percent 
prior to August 1, 2001, and in excess of 10 percent 
thereafter.

4.  Entitlement to disability evaluations for residuals of a 
stress fracture of the left tibia in excess of 20 percent 
prior to August 1, 2001, and in excess of 10 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1972 to June 1974

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues involving claims for ratings in excess of those 
currently assigned will be addressed in the Remand portion of 
this action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  Medical evidence supportin reduction of the ratings for 
residuals of a stress fracture of the right and left tibia, 
effective August 1, 2001, did not include examinations as 
full and complete as those upon which payments were 
authorized or continued.


CONCLUSION OF LAW

The criteria for reduction of the 20 percent ratings for 
residuals of stress fractures of the right and left tibia, 
effective August 1, 2001, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 3.344 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, VA fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.



II.	Restoration of ratings

The veteran asserts that restoration of the 20 percent 
evaluations for residuals of stress fractures of the left and 
right tibia is warranted.  He also maintains that ratings in 
excess of 20 percent are warranted for each.  In such cases, 
VA has a duty to assist the veteran in developing facts that 
are pertinent to those claims.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  As noted above, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000.

In regulation 38 C.F.R. § 3.344(a), VA has established 
specific requirements that must be met in order to reduce 
certain service-connected disability ratings.  In pertinent 
part, that section provides that it is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary and episodic improvement 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  
Paragraph (c) of § 3.344 states that the provisions of 
paragraphs (a) and (b) of 38 C.F.R. § 3.344 apply to ratings 
that have continued for long periods at the same level (5 
years or more).

In this case, the 20 percent rating for residuals of a stress 
fracture of the left and right tibia were effective in 
January 1996.  As the effective date of the reduction was 
August 2001, which is more than 5 years later, reduction of 
the ratings requires compliance with the provisions of 38 
C.F.R. § 3.344(a).  

In a November 1998 rating decision, the RO assigned a 20 
percent disability rating for residuals of a stress fracture 
of the right tibia effective January 24, 1996, and a 20 
percent disability rating for residuals of a stress fracture 
of the left tibia effective January 24, 1996.  The RO based 
its decision primarily on an October 1998 VA examination 
report and VA outpatient treatment records from 1991 to 1998.

The October 1998 VA examination report is thorough and 
complete.  The VA examiner discussed the veteran's medical 
history.  Based on a physical examination of the veteran, the 
VA examiner diagnosed him with chronically recurring 
bilateral shin splints that were approximately 50 percent 
functionally incapacitating.

VA examined the veteran again in August 2000.  According to 
the report, the veteran continued to complain of pain related 
to his shins.  The examiner did not report in detail, but 
appeared to support the findings made in October 1998.

Based on the results of the VA examination in August 2000, 
the RO, in a rating decision dated in September 2000, 
proposed to reduce the veteran's respective 20 percent 
ratings to 10 percent,.  

According to a May 2001 VA examination report, the examiner 
expressed doubt that shin splints would persist for nearly 30 
years as the veteran described.  Nevertheless, the examiner 
provided the impression that the veteran had shin splints of 
long duration, and that further workup was necessary.  

Based on the results of the VA examination in May 2001, the 
RO, in a May 2001 rating decision, reduced the veteran's 
respective 20 percent ratings to 10 percent,.

The Board finds that restoration of the veteran's 20 percent 
ratings for residuals of stress fractures of the left and 
right tibia is warranted.  Review of the record shows that 
the October 1998 VA examination reports showed that the 
veteran's disorders caused significant pain, described by the 
examiner as 50 percent disabling.  The subsequent VA 
examinations in August 2000 and May 2001 show no significant 
signs of improvement compared to the October 1998 VA 
examination report.  Plus, these VA examinations lack the 
details necessary to warrant a reduction of the veteran's 
ratings.  In fact, the May 2001 VA examiner advised further 
study to determine the current severity and cause of the 
veteran's painful shins.

Furthermore, according to all of the VA examination reports, 
the veteran's complaints were consistent.  In other words, 
the veteran did not indicate that the residuals of stress 
fractures of the left and right tibia had improved.  The 
appellant as a lay person is free to offer an eyewitness 
account of his visible symptoms, but he is not competent to 
provide a medical diagnosis of the condition.  Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  In this regard, the Board 
finds the veteran competent to describe his symptoms.  Thus, 
in light of the medical evidence and history discussed above, 
the Board finds the veteran's descriptions as to the 
frequency and severity of his residuals of a stress fracture 
of the left and right tibia as credible.

Regulation 38 C.F.R. § 3.344(a) clearly provides that ratings 
on account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Therefore, based on this standard, 
the Board finds that, given that residuals of stress 
fractures of the left and right tibia are subject to 
temporary or episodic improvement, the evidence of record 
does not clearly warrant the conclusion that sustained 
improvement has been demonstrated.

Accordingly, in the absence of an examination as full and 
complete as those upon which the 20 percent ratings were 
authorized, the criteria for reduction of the ratings cannot 
be met, and the 20 percent rating for residuals of a duodenal 
ulcer must be restored effective August 1, 2001.


ORDER

Entitlement to restoration of 20 percent ratings for 
residuals of stress fractures of the left and right tibia 
effective August 1, 2001 is granted.


REMAND

Throughout the appeal, the veteran has argued not only that 
the ratings for the residuals of a stress fracture of the 
left and right tibia should not have been reduced but that 
the ratings should have been increased.  Thus, the remaining 
matter for Board consideration, with respect to the residuals 
of stress fractures of the left and right tibia, is 
entitlement to ratings in excess of 20 percent. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  The Veterans Claims 
Assistance Act of 2000 also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A).

Turning to the issue at hand, the Board does not have 
sufficient evidence to decide the increased rating claim.  VA 
regulations require that a physical examination be conducted 
when evidence indicates that there has been a material change 
in a disability or where it is necessary to determine the 
current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  However, the last thorough VA examination for these 
disorders was conducted in May 2001, and it was inadequate 
for rating purposes.  The May 2001 VA examiner advised 
further study of the veteran's residuals of a stress fracture 
of the left and right tibia, which was not done. Therefore, 
the Board finds that the findings made by VA in May 2001 with 
respect to the veteran's claim are not current.

Moreover, in December 2003, the veteran submitted a statement 
dated in October 2003.  In the statement, the veteran 
reported that he had began treatment with a new doctor and 
that his right and left tibia disorder had worsened in 
severity. In addition to scheduling an examination, an 
attempt should also be made to obtain any recent evidence 
related to the veteran's claims.

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
veteran contends that the residuals of a stress fracture of 
the left and right tibia have increased in severity and that 
the most recent VA examination is inadequate for rating 
purposes, the medical evidence of record is incomplete.  

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran 
as to what evidence is needed 
to support his claims, which 
are listed on the title page of 
this action, what evidence VA 
will develop, and what evidence 
the veteran must furnish to 
warrant a favorable decision.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him for residuals of a stress 
fracture of the left and right 
tibia. When the requested 
information and any necessary 
authorization are received, the 
RO should obtain a copy of all 
indicated records.

2.  After the above records are received 
and associated with the claims files, 
arrange for the veteran to undergo VA 
orthopedic examination at an appropriate 
VA medical facility to determine the 
current severity of his service-connected 
residuals of a stress fracture of the 
left and right tibia.  The entire claims 
file, including service medical records, 
must be made available to, and be 
reviewed by, the examiner.   
 
All indicated tests and x-ray 
studies deemed necessary by the 
examiner should be conducted, and 
all pertinent symptomatology and 
findings should be reported in 
detail.  All current findings, 
including x-rays results, should be 
reconciled with the evidence of 
record.



The orthopedic examiner should:

a.  Indicate whether the veteran 
exhibits impairment of the left and 
right tibia; and if so, clearly 
describe all relevant symptoms.  The 
examiner should also note for the 
record whether symptoms associated 
with such impairment include 
limitation of motion.  The examiner 
should also note whether there is 
nonunion of the tibia with loose 
motion and, if so, whether a brace 
is required.

b.  Determine whether there is 
weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's knees 
or ankles which is attributable to 
the service-connected residual 
tibial fractures; and, if feasible, 
express these determinations in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
such a determination is not 
feasible, this should be stated for 
the record and the reason provided.

c.  Express an opinion on whether 
any objective evidence of pain is 
attributable to the service-
connected tibial fractures could 
significantly limit the veteran's 
functional ability during flare-ups 
or during periods of repeated use.  
The examiner should portray this 
determination, if feasible, in terms 
of the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If such a 
determination is not feasible, this 
should be stated for the record and 
the reason provided.

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims in light 
of any recent amendments to the law.

4.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include a review of all 
pertinent laws and regulations and should 
reflect RO consideration of all pertinent 
evidence received since issuance of the 
most recent statement of the case in 
September 2002.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should be provided an opportunity to respond.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



